Mr. Justice Gordon
delivered the opinion of the court, January 5th 1879.
To the well-written and carefully considered opinion of the learned judge of the court below, we can add but little, except the approval of this court. That a moral obligation is sufficient to support an assumption to pay a debt, which cannot be collected by reason of the intervention of some positive law, as the Statute of Limitations, the operation of a judgment, or a discharge in bankruptcy, is a doctrine now so well established, that a discussion of it would be mere waste of logic. In Anspach v. Brown, 7 Warts 140, it is admitted that there is an obligation in morals, to pay a debt barred by a judgment, which will support an express promise to that effect. Such a debt, it is true, is put upon higher footing than one barred by the Statute of Limitations, for, it is said, there must be not only an acknowledgment of the debt, but a distinct and formal promise to pay; nevertheless, when these conditions are complied with, the promise is binding. What then though the auditor’s report was equivalent to a judgment ? That there was a clear mistake in it of some $1700, is not denied; and that Stebbins acknowledged that mistake, and clearly and unconditionally promised to pay the amount thus discovered to be due the county, is found by the legal arbitrator.
But it is objected, that this promise was made to the clerk of the commissioners and to the county treasurer, and is therefore not binding upon the defendant. But, as both these persons were county officers, we cannot see why the assumption to either of them would not be good, especially to the latter, as he was the only one who had power to receive the money and receipt for it. As was *296well observed by the court below, as well might you' say that the cashier of a bank, or the treasurer of a corporation of any kind, could not receive the promise of a debtor, to pay a debt due to such bank or corporation. But the officers above named, are not more nearly connected with the interests of their several institutions, than are the county clerk and treasurer with the interests of the county; there is, therefore, quite as much reason that a promise to the latter, to pay a debt due the county, should be binding, as to the former, to pay a debt due a bank or other corporation.
The judgment is affirmed.